     Case 2:17-cv-00314 Document 93 Filed on 07/26/21 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS


Robrichee D Jackson

v.                                              Case Number: 2:17−cv−00314

Anthony Mackey, Jr




                            NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable Hilda G Tagle
PLACE:
            United States Courthouse
            1133 N. Shoreline Blvd.
            Corpus Christi, Texas 78401
DATE:       9/27/2021
TIME:       09:00 AM
TYPE OF PROCEEDING:            Jury Selection
Jury Trial



Date: July 26, 2021
                                                           Nathan Ochsner, Clerk
